Citation Nr: 0912240	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-25 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 and June 2006 rating 
decisions of the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied the 
benefit sought on appeal.

On his substantive appeal, VA Form 9, the Veteran checked the 
box indicating that he wanted a BVA hearing at a local VA 
office before a member or members of the BVA.  Such a hearing 
was scheduled for January 2008, however, the Veteran did not 
report to the hearing and has not provided a reason for his 
failure to appear.  As such, his hearing request is 
considered to have been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss.  He asserts that during basic training in the 
spring or summer of 1945, a live grenade fell right in front 
of him in a trench (see March 2005 statement).

In January 2005, the Veteran underwent an audiological 
consultation at a VA Medical Center.  He complained of 
hearing loss "for many years."  He reported being exposed 
to military noise, such as artillery, gunfire, and bazookas.  
He also noted that he is a retired firefighter, and that he 
uses lawn equipment (with ears protection), as well as hunts.  
Otoscopic examination revealed sensorineural hearing loss, 
bilaterally.  The examiner ordered a hearing aid for the left 
ear and noted that the Veteran is under the care of an 
"ENT" doctor regarding his asymmetric hearing loss.  

In support of the Veteran's claim, he submitted medical 
evidence dated in May 2005 from a private physician, Dr. 
R.F.T.  Such physician diagnosed the Veteran with high 
frequency nerve loss, bilaterally, complicated by middle ear 
fluid accumulation.  Dr. R.F.T. stated that the Veteran's 
nerve loss is probably in part related to the explosion of a 
grenade that occurred in the spring or summer of 1945.

Although the Veteran underwent a VA audiological consultation 
in January 2005, the etiology of his hearing loss was not 
discussed.  The veteran has not yet been afforded a VA 
examination to ascertain the etiology of his current hearing 
loss disability.  Thus, the Board finds that a VA examination 
is necessary, as the evidence indicates that the hearing loss 
disability "may be associated" with military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature, 
extent, and etiology of any bilateral 
hearing loss.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including an audiogram, 
should be conducted.

All pertinent pathology should be noted in 
the examination report.  For any bilateral 
hearing loss diagnosed, the examiner 
should express an opinion as to whether 
there is a 50% probability or greater that 
any such currently diagnosed bilateral 
hearing loss had its clinical onset in 
service or is otherwise related to active 
service.  The examiner should reconcile 
any opinion with the service treatment 
records, the January 2005 VA audiological 
consultation report, the May 2005 opinion 
provided by Dr. R.F.T., and the Veteran's 
contention that he was exposed to a live 
grenade during basic training.  His 
military occupational specialty was a 
Supply Clerk, and he was in receipt of an 
Expert Infantryman Badge, and a 
Parachutist's Badge.  The examiner should 
provide a comprehensive report, including 
a complete rationale for any conclusions 
reached.

2.  After the development requested above 
has been completed, the RO should 
readjudicate the Veteran's service 
connection claim for bilateral hearing 
loss.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


